USDC IN/ND case 1:20-cv-00241-WCL-SLC document 10 filed 08/13/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 JUREALL D. MILES,

               Plaintiff,

                      v.                            CAUSE NO. 1:20-CV-241-WCL-SLC

 GRANT COUNTY COMMISSIONERS,
 et al.,

               Defendants.

                                  OPINION AND ORDER

       Jureall D. Miles, a prisoner proceeding without a lawyer, filed an amended

complaint under 42 U.S.C. § 1983. (ECF 9.) Pursuant to 28 U.S.C. § 1915A, the court

must screen the complaint to determine whether it states a claim for relief. The court

must bear in mind that “[a] document filed pro se is to be liberally construed.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citation omitted).

       In his original complaint, Mr. Miles sued the Grant County Commissioners, the

Indiana Department of Correction (“IDOC”), the Marion County Jail, and an individual

named Johnny Jones, claiming that Jones impersonated him and committed crimes in

his name, causing his parole to be revoked. (ECF 1.) The court screened the complaint

and determined that it did not state a claim for relief. (ECF 8.) In the interest of justice,

the court afforded Mr. Miles an opportunity to file an amended complaint.

       In the amended complaint, Mr. Miles adds new defendants, specifically, the

Grant County Sheriff, the Marion County Sheriff, and a member of the Indiana parole
USDC IN/ND case 1:20-cv-00241-WCL-SLC document 10 filed 08/13/20 page 2 of 2


board. He claims that these defendants violated his due process rights by revoking his

parole without “accurately determining whether the parolee even committed a charge

that would violate parole.” (ECF 9 at 7.) He clarifies that he is not seeking release from

custody, but only monetary damages for the violation of his constitutional rights arising

from the revocation of his parole and current detention.

       Upon review, Mr. Miles fails to state a viable claim for relief. As he was

previously told, he cannot challenge the validity of the parole revocation proceeding in

this civil rights action. Preiser v. Rodriguez, 411 U.S. 475, 488 (1973). Nor can he pursue a

claim for money damages for wrongful revocation of his parole or wrongful

incarceration, because they rest on a presumption that his conviction is invalid. Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994). These claims cannot be brought unless and until

his conviction is “reversed on direct appeal, expunged by executive order, declared

invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.” Heck, 512 U.S. at 486-

87. These claims must be dismissed without prejudice. Polzin v. Gage, 636 F.3d 834, 839

(7th Cir. 2011).

       For these reasons, the court DISMISSES this action without prejudice pursuant to

28 U.S.C. § 1915A, and DIRECTS the clerk to close this case.

       SO ORDERED on August 13, 2020.

                                                  s/William C. Lee
                                                  JUDGE WILLIAM C. LEE
                                                  UNITED STATES DISTRICT COURT




                                              2
